DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, claims 1-12, with traverse in the reply filed on July 9, 2021 is acknowledged.  The traversal is subject to rejoinder provisions. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, rejoinder will be taken into consideration for any claims directed to nonelected species and nonelected inventions that are eligible for rejoinder (if any). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anon, Use of scFOS and GOS in Healthy Adult Cats, accessed at Use of scFOS and GOS in healthy adult cats (petfoodindustry.com) (ANON), March 1, 2011 in view of Betafin, Natural Betaine At Its Best from Excellent Productivity, Dupont, accessed at http://animalnutrition.dupont.com/fileadmin/user_upload/live/animal_nutrition/documents/open/Feed-natural-betaine-Betafin-Danisco-Animal_-Nutrition.pdf, 2013 (BETAFIN). 

As to claim 1, ANON teaches providing a pet food composition comprising fermentable fibers in the form of short-chain fructooligosaccharides (scFOS). Eight healthy adult cats were fed diets containing 0.5% scFOS and other prebiotics (see first and second paragraphs on page 1). Low level supplementation of scFOS, GOS and their combination exert positive effects on select indices of gut health in cats (pg. 2, lines 1-10). Thus, it is considered that ANON also teaches an effective amount of fermentable fibers.  
ANON is silent as to adding betaine. 
BETAFIN teaches adding betaine to improve maintain and improve gut integrity in animals (see first and second paragraphs on pg. 2).  At page 3, BETAFIN teaches that the addition of betaine improves nutrient absorption, body weight gain, and litter weights (i.e., food intake) (see Maintain gut integrity at times of production stress and Improve production performance).  
On page 4 of BETAFIN, it is discussed that betaine and animal feeds can be delivered in dry and wet forms.  Thus, it would have been obvious to administer the food in a wet food formulation, as BETAFIN teaches that the food can be delivered and wet and dry form.  In addition, the application rate of betaine is taught at being in an amounts of 0.2 to 0.4%. This falls within and overlaps the claimed ranges of claims 7 and 8. This range falls within and overlaps that recited in claims 10 and 11, respectively (see below).  As BETAFIN teaches preferred amounts as recited in the claims, it is considered that BETAFIN also teaches an effective amount of fermentable fibers.  
It would have been obvious to add betaine to an animal feed/pet food product, as BETAFIN teaches betaine improves food intake and the gut integrity of animals. 
 

Claim 8 recites that the betaine is present in an amount of 0.08% to 0.3% by weight of the pet food composition.
Claim 9 recites that the betaine is present at 0.137% by weight of the pet food composition.
As to claims 7-9, on page 4 of BETAFIN, the application rate of betaine is taught at being in an amounts of 0.2 to 0.4%. This falls within and overlaps the claimed ranges of claims 7 and 8. This range falls within and overlaps that recited in claims 10 and 11, respectively (see below).  As to claim 9, BETAIN teaches in the second paragraph on page 3 that betaine can be administered to maintain gut integrity at times of production times.  Thus, it would have been obvious to one skilled in the art to vary the amount of betaine, as BETAFIN teaches that the administration and amount can be varied based times of production stress. 
Claim 12 recites the pet is a feline.
	ANON teaches providing a pet food composition comprising fermentable fibers in the form of short-chain fructooligosaccharides (scFOS). Eight healthy adult cats were fed diets containing 0.5% scFOS and other prebiotics (see first and second paragraphs on page 1).
	Thus, it would have been obvious to one skilled in the art to optimize the amount of scFOS and betaine to achieve the desired improvement in animal gut health. 


Claims 2-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANON and BETAFIN as applied to claims  1, 7-9, 12  above, and further in view of United States Patent Application Publication No. 2005/011334 (KHOO).


Claim 3 recites that he beta-glucan is oat fiber.
Claim 4 recites that the beta-glucan is present in an amount of 0.01 to 0.08% by weight of the pet food composition.
Claim 5 recites that the fermentable fibers are present at a molar ratio of between 2:1 to 4:1 scFOS to beta-glucan.
Claim 6 recites that the fermentable fibers are present at a molar ratio of 3:1 scFOS to beta-glucan.
As to claims 2-6, ANON and BETAFIN are silent as to adding beta glucan. 
KHOO teaches that fibers can be added to improve gut health buy reducing undesirable gut bacteria [0006]. At [0006], it is indicated that beta glucan obtained from oat fiber can be used as the fiber. In Table 2 on page 2, it is taught that fructooligosaccharide can be added. Thus, it would have been obvious to add glucan from oat fiber to ANON and BETAFIN, as KHOO teaches that glucan also contributes to gut health.  [0017] says that the results show that AG extract was able to prevent an increase in Desulfovibrio spp. in most of the cats and tended to decrease in some of the cats. 
KHOO is silent as to the amount of fiber added. However, it would have been obvious to vary the amount of fiber added based on the desired reduction of bacteria. As to the ratio of scFOS and beta-glucan, KHOO teaches that fructooligosccahrides are also productive (Table 2 on pg. 2). It would have been obvious to vary the amount and ratios of scFOS and beta-glucan based on the needed reduction of bacteria in the gut. 

Claim 10 recites that the scFOS is present in an amount of 0.05% to 0.5% by weight of the pet food composition. 

As to claims 10 and 11, ANON teaches providing a pet food composition comprising fermentable fibers in the form of short-chain fructooligosaccharides (scFOS). Eight healthy adult cats were fed diets containing 0.5% scFOS and other prebiotics (see first and second paragraphs on page 1). Low level supplementation of scFOS, GOS and their combination exert positive effects on select indices of gut health in cats (pg. 2, lines 1-10). 
Thus, it would have been obvious to one skilled in the art to optimize the amount of scFOS and betaine to achieve the desired improvement in animal gut health. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799